Title: From Thomas Jefferson to George Washington, 30 August 1793
From: Jefferson, Thomas
To: Washington, George



Aug. 30. 93.

Th: Jefferson has the honor to inclose to the President a letter received from Mr. Maury, Consul at Liverpool, inclosing a copy of the order of the British government for intercepting our commerce in Grain. We shall doubtless receive it authentically and soon from Mr. Pinckney. In the mean time Mr. Maury’s information seems sufficient foundation to instruct Mr. Pinckney provisionally to make proper representations on the subject, and to return an answer by the meeting of Congress. For this however Th: J. will await the pleasure of the President.
